Citation Nr: 1431954	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  13-35 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from August 2003 to July 2007, which included a tour of duty in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014, and a copy of the hearing transcript is of record.

The Board recharacterized the PTSD claim as a generalized claim of service connection for a psychiatric disorder, to include PTSD, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.  This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from PTSD as a result of various stressors while stationed in Iraq, such as explosions and witnessing the deaths and injuries of others.  At issue is whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD.  In this regard, there are conflicting medical opinions of record.  A December 2012 VA examination report indicated that the Veteran did not meet the criteria for PTSD.  A January 2014 VA PTSD assessment included a diagnosis of PTSD.  See December 2012 and January 2014 VA examinations.  The Veteran has reported differing stressors to different examiners, none of which are corroborated or subject to verification.  Therefore, if the Veteran does suffer from PTSD, it must be determined whether the PTSD is due to fear of hostile military or terrorist activity or another credible in-service stressor.  The stressor of fear of hostile military or terrorist activity is conceded.  The record also contains diagnoses of additional acquired psychiatric disorders.   For example, a July 2013 mental health note contains a diagnosis of anxiety disorder, NOS.

In view of the foregoing, the Board finds that an additional VA examination and opinion is required.  In addition to assisting the Board in obtaining evidence as to the proper diagnosis, a VA examination will assist the Board in determining whether a claimed PTSD stressor is adequate to support a diagnosis of any PTSD.

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Request the Veteran to identify any mental health treatment providers and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records.

2.  Thereafter, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished. 

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service. The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department o Veterans Affairs


